
	
		II
		111th CONGRESS
		2d Session
		S. 3547
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 29, 2010
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit price gouging relating to
		  gasoline and diesel fuels in areas affected by major disasters, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Price Gouging Act of
			 2010.
		2.Fuel price gouging prohibition following
			 major disasters
			(a)In generalThe Federal Trade Commission Act (15 U.S.C.
			 41 et seq.) is amended by inserting after section 24 (15 U.S.C. 57b–5) the
			 following:
				
					24A.Protection
				from fuel price gouging following major disasters
						(a)DefinitionsIn this section:
							(1)Affected areaThe term affected area means
				an area affected by a major disaster declared by the President under Federal
				law in effect on the date of the enactment of this section.
							(2)Price gougingThe term price gouging means
				the charging of an unconscionably excessive price by a supplier in an affected
				area.
							(3)SupplierThe term supplier means any
				person that sells gasoline or diesel fuel for resale or ultimate
				consumption.
							(4)Unconscionably excessive
				priceThe term
				unconscionably excessive price means a price charged in an
				affected area for gasoline or diesel fuel that—
								(A)represents a gross disparity, as determined
				by the Commission in accordance with subsection (e), between the price charged
				for gasoline or diesel fuel and the average price of gasoline or diesel fuel
				charged by suppliers in the affected area during the 30-day period ending on
				the date the President declares the existence of a major disaster; and
								(B)is not attributable to increased wholesale
				or operational costs incurred by the supplier in connection with the sale of
				gasoline or diesel fuel.
								(b)Determination of the
				CommissionAs soon as
				practicable after the President declares a major disaster, the Commission
				shall—
							(1)consult with the Attorney General, the
				United States Attorney for the district in which the disaster occurred, and
				State and local law enforcement officials to determine whether any supplier in
				the affected area is charging or has charged an unconscionably excessive price
				for gasoline or diesel fuel provided in the affected area; and
							(2)establish within the Commission—
								(A)a toll-free hotline that a consumer may
				call to report an incidence of price gouging in the affected area; and
								(B)a program to develop and distribute to the
				public informational materials in English and Spanish to consumers in the
				affected area on detecting and avoiding price gouging.
								(c)Price gouging involving disaster
				victims
							(1)OffenseDuring the 180-day period beginning on the
				date on which a major disaster is declared by the President, it shall be
				unlawful for a supplier to sell, or offer to sell, gasoline or diesel fuel in
				an affected area at an unconscionably excessive price.
							(2)Action by Commission
								(A)In generalDuring the period described in paragraph
				(1), the Commission shall conduct investigations of complaints by consumers of
				price gouging by suppliers in an affected area.
								(B)Positive determinationIf the Commission determines under
				subparagraph (A) that a supplier is in violation of paragraph (1), the
				Commission shall take any action the Commission determines to be appropriate to
				remedy the violation.
								(3)Civil penaltiesA supplier who commits a violation
				described in paragraph (1) may, in a civil action brought in a court of
				competent jurisdiction, be subject to—
								(A)a civil penalty of not more than
				$500,000;
								(B)an order to pay special and punitive
				damages;
								(C)an order to pay reasonable attorney's
				fees;
								(D)an order to pay costs of litigation
				relating to the offense;
								(E)an order for disgorgement of profits earned
				as a result of a violation of paragraph (1); and
								(F)any other relief determined by the court to
				be appropriate.
								(4)Criminal penaltyA supplier that knowingly commits a
				violation described in paragraph (1) shall be imprisoned not more than 1
				year.
							(5)Action by victimsA person, Federal agency, State, or local
				government that suffers loss or damage as a result of a violation of paragraph
				(1) may bring a civil action against a supplier in any court of competent
				jurisdiction for disgorgement, special or punitive damages, injunctive relief,
				reasonable attorney's fees, costs of the litigation, and any other appropriate
				legal or equitable relief.
							(6)Action by State attorneys
				generalAn attorney general
				of a State, or other authorized State official, may bring a civil action in the
				name of the State, on behalf of persons residing in the State, in any court of
				competent jurisdiction for disgorgement, special or punitive damages,
				reasonable attorney's fees, costs of litigation, and any other appropriate
				legal or equitable relief.
							(7)No preemptionNothing in this section preempts any State
				law.
							(d)ReportNot later than 1 year after the date of the
				enactment of this section, and annually thereafter, the Commission shall submit
				to the Committee on Commerce, Science, and Transportation of the Senate and the
				Committee on Energy and Commerce of the House of Representatives a report
				describing the following:
							(1)The number of price gouging complaints
				received by the Commission for each major disaster declared by the President
				during the preceding year.
							(2)The number of price gouging investigations
				of the Commission initiated, in progress, and completed as of the date on which
				the report is prepared.
							(3)The number of enforcement actions of the
				Commission initiated, in progress, and completed as of the date on which the
				report is prepared.
							(4)An evaluation of the effectiveness of the
				toll-free hotline and program established under subsection (b)(2).
							(5)Recommendations for any additional action
				with respect to the implementation or effectiveness of this section.
							(e)Definition of gross disparityNot later than 180 days after the date of
				the enactment of this subsection, the Commission shall promulgate regulations
				to define the term gross disparity for purposes of this
				section.
						.
			(b)Effect of sectionNothing in this section, or the amendment
			 made by this section, affects the authority of the Federal Trade Commission in
			 effect on the date of the enactment of this Act with respect to price
			 gouging.
			
